Case 2:21-cv-00040-KGB Document1 Filed 04/16/21 Page 1 of 10

U.S. DISTRIC
FASTERN DISTRICT ARKANSAS
UNITED STATES DISTRICT COURT APR 16 20
EASTERN DISTRICT OF ARKANSAS al

Qerto DIVISION JA

MES w.
JOHNNY HARRIS

 

DEP CLERK
v. CIVILACTION No..2:21- LV - OOOHO ~ KEG
WEHCO VIDEO, INC. This case assigned to District Judge Rater
Lori Haight, (individually) and to Magistrate Judae arnt a

Don Deem,, (individually)
Charlotte Dial (individually)
Paul Morbeck (individually)

COMPLAINT UNDER TITLE Vil OF THE CIVIL RIGHTS ACT OF 1964 AND
UNDER THE AMERICANS WITH DISABILITIES ACT OF 1990

1. This action is brought pursuant to Title VII of the Civil Rights Act of 1964
for employment discrimination. Jurisdiction is specifically conferred on the Court by 42
U.S.C. §2000e-5. Equitable and other relief are also sought under 42 U.S.C. §2000e-5(g)
and though the Americans with Dis=bilities Act (ADA), 42 U.S.C. §§ 12101-12213 (2012) and through
the Arkansas Civil Rights Act.
2. Plaintiff, Johnny Harris, is a citizen of the United States and resides at 130
Maribeth Street, Forrest City, St. Francis County, Arkansas, 72335, (870) 270-9565.
3. Defendant, Wehco Video, Inc., is located at 115 E. Capitol Avenue, Little
Rock, Pulaski County, Arkansas, 72201. Defendants, Lori Haight, Don Deem, Charlotte Dial
and Paul Morbeck’s addresses are unknown to plaintiff at this time. |
4. Plaintiff was employed by the defendant at East Arkansas Video at 4824 N
Washington, St. Francis County, Forrest City, Arkansas, 72335.
5, Defendant discriminated against plaintiff in the manner indicated in paragraphs
9 through 44 of the complaint on or about February of 2020 through the present day.

6. Plaintiff filed charges against the defendant with the Equal Employment

f5 1
Case 2:21-cv-00040-KGB Document1 Filed 04/16/21 Page 2 of 10

Opportunity Commission charging defendant with the acts of discrimination indicated

In paragraphs 9 through 45 of this complaint on or about August of 2020
7. The Equal Employment Opportunity Commission issued a Notice of Right to

Sue which was received by plaintiff on January 25", 2021, a copy of
which notice is attached to this complaint.

8. Because of plaintiff's race and disability, defendant:(a) treated plaintiff in a
disparate manner than other employees. (b) retaliated against plaintiff for complaining about
his disparate treatment relating to his race (c) discriminated against the plaintiff by failing to
provide a reasonable accommodation to plaintiff after defendant was notified of plaintiff's
disability and (d) discriminated against plaintiff by hiring less qualified and less experienced
white salesmen at a higher rate of pay and with more benefits than the plaintiff due to his
disability even though plaintiff possessed the skills and abilities to do the job.

9. The circumstances under which the defendant discriminated against plaintiff
were as follows: Depression is a disability for employment purposes under the ADA.
Plaintiff has had a long time diagnosis of depression; anxiety; and PTSD.

10. Plaintiff was hired in 2012 as a part-time commercial sales rep to sell the
company’s internet, phone and cable TV services to businesses.

11. From 2012 through the present, plaintiff worked out of the East Arkansas Video
Office in Forrest City but, because of plaintiffs sales ability, he was also requested by Wehco
management to work in other cable systems owned by the company in the Searcy, Pine Bluff,
and Hot Springs Arkansas areas.

12. During this time, the plaintiff trained other salesmen at the company’s request
and took on special assignments and handled customer service issues and complaints. Plaintiff
was not paid for this work because he was paid commission only but plaintiff did this work
voluntarily because of the freedoms he was allowed in terms of how he performed his work

and that there was no quotas assigned to him.

Pa &
Case 2:21-cv-00040-KGB Document1 Filed 04/16/21 Page 3 of 10

13. Plaintiff made the biggest sales in terms of number of phone lines sold to a
customer on one order by a direct salesman in company history multiple times and was never
written up, disciplined or reprimanded regarding his work performance.

14. ‘In 2018, Plaintiff emailed his superiors, Kristin Young and Lori Haight who is
vice-president of marketing, a copy of a letter from his physician that stated that “Mr. Harris
has allowed me to disclose his diagnosis of depression” and that “he is having trouble staying
focused and completing daily tasks”.

15. In January of 2020, Don Deem called the Plaintiff and informed him that he and
Lori Haight were in charge of all of the salesmen at Wehco and that he wanted to meet with
plaintiff to discuss some changes about the job.

16. Plaintiff met with Don at the Waffle House in Forrest City where Don told
plaintiff that Wehco was paying salesmen three times what plaintiff was making in
commission.

17. In addition Don stated that the company paid the other salesmen vehicle
expense reimbursements plus a base salary that added an additional 12,000.00 per year in
income although Don stated that Plaintiff wouldn’t be getting that additional pay and benefits
until plaintiff “proved” himself.

18. Don Deem told the Plaintiff that even without additional benefits, the increase
in commission was pretty good money for black folks in this area and that he wouldn’t have a
problem getting someone else to take the job if plaintiff did not want it.

19. _ Don stated that plaintiff would no longer be allowed to work part-time and that
plaintiff would be required to make 25-35 contacts daily with customers Monday through
Friday and that plaintiff would be assigned a bi-weekly quota with penalties assessed up to and
including termination of employment for not meeting standards.

20. Don also told plaintiff that Brandon Hornbeck would be plaintiffs immediate

supervisor.

KG 3
Case 2:21-cv-00040-KGB Document1 Filed 04/16/21 Page 4 of 10

21. Don called plaintiff in May and told plaintiff to meet him at Luigi’s in Bryant,
Arkansas. At that meeting Don issued me a laptop and a cell phone. At that meeting plaintiff

brought up the Pipe Drive CRM and inquired about how plaintiff could access it. Don told
plaintiff that he (Don) would have to set up the account and email plaintiff the username since

Don was the administrator.

22. Sometime in May or early June, Brandon Hornbeck met with plaintiff at the
local office in Forrest City to set up the password on the company laptop and phone that Don
Deem had given plaintiff at our meeting in Bryant, Arkansas a week or two earlier and when
plaintiff asked him (Brandon) about the Pipe Drive password, Brandon called Don on the
phone and spoke with him about it and plaintiff assumed that plaintiff would be getting the
password and username shortly so that plaintiff could access the CRM.

23. It was at this meeting with Brandon Hornbeck that plaintiff asked if the other
commercial salesmen had to prove themselves to get their base salary and auto expense
reimbursements when they were hired as full time employees and he (Brandon) said no.

24. ‘Plaintiff then asked Brandon if plaintiff was the only black commercial
salesman employed with the company and Brandon told plaintiff yes.

25. Because of that information that plaintiff received from Brandon coupled with
other experiences plaintiff had such as not being notified of promotion opportunities or open
positions for which plaintiff was qualified in violation of company policy, and because these
other salesmen had been receiving this higher pay for some time prior to it being offered to
plaintiff, plaintiff then raised the issue of disparate treatment because of race in an email to
Don In late May or Early June.

26. Within a couple of weeks plaintiff was retaliated against because of his email

referring to and complaining about racial discrimination against plaintiff.

 

27. Subsequently, plaintiff hurt his back while out on a sales call in mid-June and

reported it to his supervisors as required by company policy.

5 4
Case 2:21-cv-00040-KGB Document1 Filed 04/16/21 Page 5 of 10

28. | Company policy states that the company is to provide a list of approved doctors
for a worker who is injured on the job to choose from. Plaintiff was not assisted or told what to
do nor provided with the list of physicians.

29. ‘Plaintiff was also not provided with form AR N, EMPLOYER’S NOTICE TO
EMPLOYEE, as required by Ark. Code Ann. § 11-9--514 (c). |

30. Plaintiff spoke with Perry Whitmore who was the Corporate Risk Specialist for
the company and asked why plaintiff was having such trouble getting treatment for his injury
through the company and Perry said that Lori Haight, Don Deem and Charlotte Dial (head of —
human resources) were saying that plaintiff was not an employee and that plaintiff was an
independent contractor.

31. — Plaintiff told Mr. Whitmore that plaintiff received W2 forms from the company
every year since 2012 and had been sent invitations to enroll in the employee insurance
program practically every year.

32. | The company continued that stance for approximately two months until
sometime in August. Mr. Whitmore told plaintiff that he had never seen an employee’s injury
handled that way in the entire time he had been with the company.

33. | The company never provided plaintiff with the list of approved doctors to see
for plaintiff's on the job injury and plaintiff paid out of his pocket for some treatment but could
not afford to continue.

34. Plaintiff also immediately began to notice after his email complaining of racial
discrimination that Don was leaving plaintiff out of information given to other salesmen such
as pay detail reports; notification of Zoom sales meetings; updated pricing and offers; updated
sales forms and other materials.

35. In addition, Don intentionally assigned unproductive work that prevented

plaintiff from achieving sales goals and led to write ups.

95
Case 2:21-cv-00040-KGB Document1 Filed 04/16/21 Page 6 of 10

36. As salesmen, we are allowed to plan our own work day and choose which
customers to contact to make sales calls but in October and November of 2020 a couple of
contact lists were assigned to plairtiff by Don Deem and Lori Haight and was made mandatory
for plaintiff to complete.

37. The lists assigned to plaintiff were almost completely made up of corporate
company accounts that are known to be harder to sell because the decision makers are almost
always in corporate offices located elsewhere and usually out of state.

38. Each list contained approximately 35 customers and it was mandatory to
complete it in a one week period and return the list with number of contacts, notes and results.

39. This additional work assigned to me by Don Deem and Lori Haight hampered
my efforts to make quota. Also this added work was especially burdensome considering that it
was during the holiday season and deer season when many decision makers are out of the
office or unavailable, even those who are locally owned.

40. The Pipe Drive CRM would have greatly assisted me in processing the
customer information, notes, appointments, record updates, and planning that go into the sales
process and would have assisted plaintiff because of his disability, especially since plaintiff
had taken on the full-time position instead of working part-time.

41. Less than a month after my email raising the issue of racism, plaintiff, along
with the rest of the salepersons, was sent a non-compete agreement to sign.

42. Plaintiff had worked for the company for the previous eight years and this had
not been requested nor had any other salespersons had to sign an agreement of that sort before
that time.

43. The non-compete agreement stated that the company could confiscate any
device that contained company records or information. That would have included plaintiff s

personal cell phone and laptop because unlike the other salesmen, plaintiff had used his

P96
Case 2:21-cv-00040-KGB Document1 Filed 04/16/21 Page 7 of 10

personal devices for years for company business since starting with the company in 20172.

44. Plaintiff believes that this request for plaintiff to sign the non-compete

agreement was also in retaliation for plaintiff's complaint of racism and disparate

treatment on account of race.

45. The acts set forth in paragraphs 9 through 44 of this complaint are still being
committed by defendant.

46. Plaintiff attaches to this complaint a copy of the charges filed with the Equal
Employment Opportunity Commission which charges are submitted as a brief statement of the
facts supporting this complaint.

WHEREFORE, plaintiff prays that the Court grant relief to the plaintiff in the form of
compensatory damages for lost income and unreimbursed expenses, punitive damages for
intentional infliction of emotional distress, unpaid medical bills and that the Court grant such
other relief as may be appropriate, including injunctive orders, damages, and all other relief to

which the plaintiff is justly entitled. Plaintiff requests a jury tnal.

pein AY HARI HARRIS

(0. BOX 2821

FORREST CITY, AR 72335
(870) 270-9565
Case 2:21-cv-00040-KGB Document1 Filed 04/16/21 Page 8 of 10

EEOC Form 5 (11/09)

 

 

 

 

 

 

Agency(ies) Charge
AMENDED CHARGE OF DISCRIMINATION Charge Presented To: ora Mles) Charg
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [] FEPA
Statement and other information before completing this form.
[x] Ee0c 493-2020-01597
and EEOC
State or local Agency, ifany

Name (indicate Mr., Ms., Mrs.) Home Phone Year of Birth
MR. JOHN HARRIS (870) 270-9565
Street Address City, State and ZIP Code

P.O. BOX 2821, FORREST CITY,AR 72335

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That | Believe Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members Phone No.
WEHCO MEDIA 15 - 100 (501) 378-3400
Street Address City, State and ZIP Code

115 E CAPITOL AVE, LITTLE ROCK, AR 72201

 

 

 

 

 

Name No. Employees, Members Phone Noa.

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate box(es),) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

[x] RACE [ ] COLOR [ ] SEX [] RELIGION [] NATIONAL ORIGIN 06-01-2020 01-04-2021

RETALIATION [ ] AGE [ ] DISABILITY [] GENETIC INFORMATION

[ ] OTHER (Specify) [x] CONTINUING ACTION

 

 

THE PARTICULARS ARE (/f additional paper is needed, attach extra sheet(s)):
I was hired in 2013, as a Direct Sales Representative. In February 2020, I learned that I was
being paid less, than sales representatives with less seniority. In June 2020, | learned that
the sales representatives are white, and are being paid a 400 dollar general floor, 150
dollars in vehicle wear and tear, in addition to a commission rate of three times the
customer's first bill.

AMENDED: Upon being notified of an injury, In or around Aug 2020, company
representatives wrongfully denied m2 the access to medical treatment that would normally
be extended to any employee by knowingly and falsely claiming that | was not an employee
even though company records in their possession clearly showed that I was an employee.
These actions interfered with my worker's compensation claim and caused me harm, and
were in retaliation for the EEOC complaint that I had filed. Additionally, | have been treated
disparately to include but not limited to denial of access to sales tools provided to other
salesmen, i.e., access to Pipe Drive, the customer records management (CRM) used by

 

 

| want this charge filed with both the EEOC and the State or local Agency, | NOTARY - When necessary for State and Lacal Agency Requirements
if any. ! will advise the agencies if | change my address or phone number
and | will cooperate fully with them in the processing of my charge in

 

accordance with their procedures. | swear or affirm that | have read the above charge and that it

 

 

| declare under penalty of perjury that the above is true and correct. is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

Digitally signed by John Harris on 01-04-2021 06:51 | susscriBED AND SWORN TO BEFORE ME THIS DATE
PM EST (month, day, year

 

 

98

 
we Case 2:21-cv-00040-KGB Document1 Filed 04/16/21 Page 9 of 10

EEOC Form 5 (11/09)

 

AMENDED CHARGE OF DISCRIMINATION

This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
Statement and other information before completing this form.

Charge Presented To: Ne Charge
[_] Fera
[x] Eeoc 493-2020-01597

 

 

and EEOC

 

State or local Agency, ifany

 

 

salesmen to help manage their sales contacts more effectively and increase productivity,
while being held to the same performance standards as salespersons with access to these
tools, also in retaliation for my complaints of discrimination and EEOC Charge.

1 believe that I've been subjected to different terms and conditions of employment because
of my race(black), in violation of Title VII of the Civil Rights Act of 1964, as amended;
(AMENDED) and, denied Worker's Compensation processing and claim approval and other
disparate treatment, in retaliation for having engaged in protected activity to include the

filing of my EEOC Charge, in violation of Title VII.

 

 

i want this charge filed with both the EEOC and the State or locai Agency,
if any. | will advise the agencies if | change my address or phone number
and | will cooperate fully with them in the processing of my charge in
accordance with their procedures.

NOTARY - When necessary for State and Local Agency Requirements

 

 

 

| declare under penalty of perjury that the above is true and correct.

Digitally signed by John Harris on 01-04-2021 06:51
PM EST

 

| swear or affirm that | have read the above charge and that it
is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(month, day, year)

 

Lot

 

 
: Case 2:21-cv-00040-KGB Document1 Filed 04/16/21 Page 10 of 10

EEOC Form 164 (11/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: John Harris From: Little Rock Area Office
P.O. BOX 2821 820 Louisiana
Forrest City, AR 72335 Suite 200

Little Rock, AR 72201

 

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Chris E. Stafford,
493-2020-01597 Investigator (501) 324-5812

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UO ROUOUUU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

—~_/ WH © ~ 01/25/2021

Enclosures(s) William A. Cash, Jr., (Date Issued)
Area Office Director

oe Charlotte Dial
VP of Administration Alec Gaines
WEHCO Video, Inc. Steel, Wright, Gray, PLLC
PO Box 2221 400 W. Capitol Ave., Suite 2910
Little Rock, AR 72203 Little Rock, AR 72201

fg 10
